In re: On Leong Chinese Merchants Association; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. G, No. 721-836; to the Court of Appeal, Fifth Circuit, No. 15-CA-122, Adrian E. Adams, J.
11 Granted. The portion of the court of appeal’s judgment affirming the dismissal of relator’s suit with prejudice is vacated and set aside. The case is remanded to the district court, which is instructed to grant relator a reasonable opportunity to amend its petition to remove the objection raised by the exception of no cause of action. See La. C.C.P. art. 934. In all other respects, the writ is denied.
JOHNSON, Chief Justice, dissents.
WEIMER, J., dissents for the reasons assigned by HUGHES, J.
*1042HUGHES, J., dissents and assigns reasons.
CRICHTON, J., additionally concurs and assigns reasons..